DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, and 7-11 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor fairly suggest a plasmonic-photocatalyst membrane layers positioned parallel to a central long axis of a glass tube and located on or in said glass tube, plasmonic nanoparticles or nanostructures connected to said plasmonic photocatalyst membrane layers, and a source of ultraviolet light that directs ultraviolet light onto said glass tube, said plasmonic-photocatalyst membrane layers, said plasmonic nanoparticles or nanostructures.
The prior art does not disclose plasmonic-photocatalyst membrane layers positioned parallel to a central long axis of said cylindrical glass tube and located on or in said cylindrical glass tube wherein said plasmonic-photocatalyst membrane layers include an anatase TiO2 film layer on an ultraviolet light transparent mechanical support layer and a methyl orange film on said anatase TiO2 film layer, plasmonic nanoparticles or nanostructures connected to said plasmonic- photocatalyst membrane layers wherein said plasmonic nanoparticles or nanostructures are located on said methyl orange film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774